Name: 2002/932/EC: Commission Decision of 26 November 2002 on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2002 (notified under document number C(2002) 4541)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  agricultural activity;  cultivation of agricultural land;  natural and applied sciences;  EU finance;  overseas countries and territories;  European construction
 Date Published: 2002-11-29

 Avis juridique important|32002D09322002/932/EC: Commission Decision of 26 November 2002 on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2002 (notified under document number C(2002) 4541) Official Journal L 324 , 29/11/2002 P. 0064 - 0070Commission Decisionof 26 November 2002on the Community's financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2002(notified under document number C(2002) 4541)(Only the French text is authentic)(2002/932/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments(1), amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom), and in particular Article 20(3),Having regard to the programmes submitted by France for the control of organisms harmful to plants or plant products in the French overseas departments,Whereas:(1) Commission Decision 93/522/EEC of 30 September 1993 on the definition of the measures eligible for Community financing in the programmes for the control of organisms harmful to plants or plant products in the French overseas departments, in the Azores and in Madeira(2), as last amended by the Commission Decision 96/633/EC(3) defines the measures eligible for Community financing under programmes for the control of organisms harmful to plants and plant products in the French overseas departments, the Azores and Madeira.(2) Specific growing conditions in the French overseas departments call for particular attention; measures concerning crop production, in particular plant health measures, must be adopted or strengthened in those regions.(3) The plant health measures to be adopted or strengthened are particularly costly.(4) A programme of measures has been presented to the Commission by the competent French authorities; this programme specifies the objectives to be achieved, the operations to be carried out, their duration and their cost with a view to a possible Community financial contribution.(5) According to Article 20(4) of Regulation (EC) No 1452/2001 the Community's financial contribution may cover up to 60 % of eligible expenditure, protective measures for bananas being excluded.(6) The plant protection operations in the French overseas departments provided for in the Single Programme Documents for the period 2000 to 2006 in application of Council Regulations (EC) No 1257/1999(4) and (EC) No 1260/1999(5) cannot be the same as those contained in this programme.(7) The operations provided for in the European Community Framework Programme for Research and Technological Development cannot be the same as those contained in this programme.(8) In accordance with Article 3(2) of Council Regulation (EC) No 1258/1999(6), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee section of the European Agricultural Guidance and Guarantee Fund. Financial control of these measures comes under Articles 8 and 9 of the above Regulation.(9) The technical information provided by France has enabled the Standing Committee on Plant Health to analyse the situation accurately and comprehensively.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1A Community financial contribution to the official programme for the control of organisms harmful to plants and plant products in the French overseas departments presented by France for 2002 is hereby approved.Article 2The official programme shall consist of four subprogrammes:1. a subprogramme of pest risk analysis for harmful organisms relevant to the French overseas departments (Martinique, Guadeloupe, Guyana, La RÃ ©union);2. a subprogramme drawn up for the department of Martinique in two parts:- plant health evaluation and diagnostics,- information and discussion with interested parties to prevent the occurrence, introduction and spread of harmful organisms;3. a subprogramme drawn up for the department of Guadeloupe in two parts:- plant health evaluation and diagnostics,- assistance to the control of harmful organisms;4. a subprogramme drawn up for the department of Guyana in one part:- plant health evaluation and diagnostics, good agricultural practices.Article 3The Community's financial contribution to the programme in 2002 presented by France shall be 60 % of expenditure related to eligible measures as defined by Decision 93/522/EEC, with a maximum of EUR 200000 (VAT excluded).The schedule of programme costs and their financing is set out as Annex I to this Decision.Article 4An advance of EUR 100000 shall be paid to France.Article 51. The Community assistance shall relate to expenditure on eligible measures associated with the operations covered by the programme for which provisions are adopted by France and for which the necessary financial resources are committed between 1 October and 31 December 2002.2. No payment in connection with the operations shall be entitled to Community financing if they are made by the French authorities after 30 September 2003.3. By derogation from paragraph 2, Community financing shall be provided in respect of payments for which a duly justified request for an extension of the deadline for payment is submitted by the competent official authorities to the Commission before 30 September 2003.Article 6France shall ensure compliance with the provisions on the financing of the programme, with Community policies and the information to be supplied to the Commission set out in Annex II.Article 7Any public contracts connected with investments covered by this Decision shall be subject to Community law.Article 8This Decision is addressed to the French Republic.Done at Brussels, 26 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 251, 8.10.1993, p. 35.(3) OJ L 283, 5.11.1996, p. 58.(4) OJ L 160, 26.6.1999, p. 80.(5) OJ L 161, 26.6.1999, p. 1.(6) OJ L 160, 26.6.1999, p. 103.ANNEX IFINANCIAL TABLE FOR 2002>TABLE>ANNEX III. PROVISIONS ON THE IMPLEMENTATION OF THE PROGRAMMEA. PROVISIONS ON FINANCIAL IMPLEMENTATION1. The Commission's intention is to establish real cooperation with the authorities responsible for the implementation of the programme. In line with the programme these authorities are those indicated below.Commitment and payments2. France shall guarantee that, all public and private bodies involved in the management and implementation of all operations part-financed by the Community shall keep suitable accounting records of all transactions in order to facilitate the verification of expenditure by the Community and the national inspection authorities.3. The initial budgetary commitment shall be based on an indicative financial plan; this commitment shall be made for one year.4. The balance shall be paid upon the presentation to the Commission of the final report of activity and the detailed total expenditure incurred and after the report has been approved by the Commission.Authorities responsible for the implementation of the programme:- Central administration: MinistÃ ¨re de l'agriculture, de l'alimentation, de la pÃ ªche et des affaires rurales Direction gÃ ©nÃ ©rale de l'alimentationSous-direction de la protection des vÃ ©gÃ ©taux251, rue de Vaugirard F - 75732 Paris Cedex- Local administration:- Guadeloupe: MinistÃ ¨re de l'agriculture, de l'alimentation, de la pÃ ªche et des affaires rurales Direction de l'agriculture et de la forÃ ªt Jardin Botanique F - 97169 Basse-Terre Cedex- Martinique MinistÃ ¨re de l'agriculture, de l'alimentation, de la pÃ ªche et des affaires rurales Direction de l'agriculture et de la forÃ ªt Jardin Desclieux BP 642 F - 97262 Fort-de-France Cedex- Guyana: MinistÃ ¨re de l'agriculture, de l'alimentation, de la pÃ ªche et des affaires rurales Direction de l'agriculture et de la forÃ ªt CitÃ © Rebard BP 5002 F - 97305 Cayenne Cedex- La RÃ ©union: MinistÃ ¨re de l'agriculture, de l'alimentation, de la pÃ ªche et des affaires rurales Direction de l'agriculture et de la forÃ ªt Parc de la Providence F - 97489 Saint-Denis-de-la-RÃ ©union Cedex5. The actual expenditure incurred shall be notified to the Commission broken down by type of action or subprogramme in a way demonstrating the link between the indicative financial plan and expenditure actually incurred. If France keeps suitable computerised accounts this will be acceptable.6. All payments of aid granted by the Community under this Decision shall be made to the authority designated by France, which will also be responsible for repayment to the Community of any excess amount.7. Payment shall be made to the following account: MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction de la comptabilitÃ © publiqueAgence comptable centrale du TrÃ ©sor139, rue de Bercy F - 75572 Paris Cedex 12 N ° E 478 98 DiversFinancial control8. Inspections may be carried out by the Commission or the Court of Auditors should it so request. France and the Commission shall immediately exchange all relevant information in regard to the outcome of an inspection.9. For three years following the last payment relating to the assistance, the authority responsible for implementation shall keep available to the Commission all documentary evidence of expenditure incurred.Reduction, suspension and withdrawal of aid10. France shall declare that Community funds are used for the intended purposes. If implementation of a measure appears to require only part of the financial assistance allotted the Commission shall immediately recover the amount due. In cases of dispute the Commission shall examine the case, asking France or the other authorities designated by France for implementation of the measure to submit their comments within two months.11. The Commission may reduce or suspend aid for a measure if the examination confirms the existence of an irregularity, in particular of a substantial modification affecting the nature or conditions of implementation of the measure for which approval by the Commission has not been sought.Recovery of undue payments12. All sums unduly paid must be reimbursed to the Community by the designated authority indicated in point 8. Interest may be levied on sums not reimbursed. If for any reason the designated authority indicated in point 8 does not reimburse the Community, France shall pay the amount to the Commission.Prevention and detection of irregularities13. The partners (France and French local authorities or contractants) shall observe a code of conduct drawn up by France in order to ensure that any irregularity in the provision of assistance programme is detected. France shall ensure that:- suitable action is taken in this area,- any amount unduly paid as a result of an irregularity is recovered,- action is taken to prevent irregularities.B. MONITORING AND ASSESSMENTB.I. Monitoring Committee1. EstablishmentIndependent of the financing of this action, a monitoring committee for the programme shall be set up, composed of representatives of France and the Commission. It shall review implementation of the programme regularly and, in appropriate cases, propose any adjustments required.2. The Committee shall establish its own internal procedures within one month of the notification of the present decision to France.3. Competence of Monitoring CommitteeThe Committee:- shall have as its general responsibility the satisfactory progress of the programme towards attainment of the objectives set. Its competence shall embrace the programme measures within the limits of the Community aid granted. It shall keep watch with respect to the regulatory provisions, including those on eligibility of operations and projects,- shall, on the basis of information on the selection of projects already approved and implemented, reach an opinion on application of the selection criteria set out in the programme,- shall propose any action required to accelerate implementation of the programme should the information furnished periodically by the interim monitoring and assessment indicators reveal a delay,- may, in agreement with the Commission representative(s), adjust the financing plans within a limit of 15 % of the Community contribution to a subprogramme or measure for the entire period, and 20 % for any financial year, provided that the total amount scheduled in the programme is not exceeded. Care must be taken to see that the main objectives of the programme are not thereby compromised,- shall give its opinion on the adjustments proposed to the Commission,- shall issue an opinion on technical assistance projects scheduled in the programme,- shall give its opinion on the final report,- shall report regularly, and at least twice during the relevant period, to the Standing Committee on Plant Health on the progress of the programme and expenditure incurred.B.II. Monitoring and assessment of the programme during the implementation period (continuous monitoring and assessment)1. The national agency responsible for implementation shall also be responsible for continuous monitoring and assessment of the programme.2. By "continuous monitoring" is meant an information system on the state of progress of the programme. Continuous monitoring will cover the measures contained in the programme. It involves reference to the financial and physical indicators structured so as to permit assessment of the correspondence between expenditure on each measure and predefined physical indicators showing the degree of realisation.3. Continuous assessment of a programme will involve analysis of the quantitative results of implementation on the basis of operational, legal and procedural considerations. The purpose is to guarantee correspondence between measures and programme objectives.Implementation report and scrutiny of programme4. France shall notify to the Commission, within one month of adoption of the programme, the name of the authority responsible for compilation and presentation of the final implementation report.The final report shall contain a concise evaluation of the entire programme (degree of achievement of physical and qualitative objectives and of progress accomplished) and an assessment of the immediate phytosanitary and economic impact.The final report on the present programme will be presented by the competent authority to the Commission on 30 September 2003 at the latest and shall thereafter be presented to the Standing Committee on Plant Health as soon as possible after that date.5. The Commission may jointly with France call in an independent assessor who shall, on the basis of the continuous monitoring, carry out the continuous assessment referred to in point 3. He may submit proposals for adjustment of the subprogrammes and/or measures, and amending the selection criteria for projects, etc., in the light of difficulties encountered in the course of implementation. On the basis of monitoring of management he shall give an opinion on the administrative measures to be taken.C. INFORMATION AND PUBLICITYIn the framework of this action, the agency appointed as responsible for the programme shall ensure that it is adequately publicised.It shall in particular take action to:- make potential recipients and professional organisations aware of the possibilities offered under the programme measures,- make the general public aware of the Community's role in the programme.France and the agency responsible for implementation shall consult the Commission on initiatives envisaged in this area, possibly through the Monitoring Committee. They shall regularly notify the Commission of information and publicity measures adopted, either by a final report or through the Monitoring Committee.The national legal provisions on confidentiality of information shall be complied with.II. COMPLIANCE WITH COMMUNITY POLICIESThe programme shall be implemented in accordance with the provisions on coordination of and compliance with Community policies. The following information must be supplied by France.1. Award of public contractsThe "public contracts"(1) questionnaire must be completed for:- public contracts above the ceilings set by the "supplies" and "works" Directives that are awarded by contract-awarding authorities as defined in these Directives and are not covered by the exemptions specified therein,- public contracts below these ceilings where they constitute components of a single piece of work or of uniform supplies of a value above the ceiling. By "a single piece of work" is meant a product of building or civil engineering works intended in itself to fulfil an economic or technical function.The ceilings will be those in force on the date of notification of this Decision.2. Protection of the environment(a) General information:- description of the main environmental features and problems of the region concerned, giving, inter alia, a description of the important conservation areas (sensitive zones),- a comprehensive description of the major beneficial and harmful effects that the programme, given the investments planned, is likely to have on the environment,- a description of the action planned to prevent, reduce or offset any serious harmful effects on the environment,- a report on consultations with the responsible environmental authorities (opinion of the Ministry for the Environment or its equivalent) and, if there were any such consultations, with the public concerned.(b) Description of planned activities:For programme measures liable to have a significantly harmful effect on the environment:- the procedures which will be applied for assessing individual projects during implementation of the programme,- the mechanisms planned for monitoring environmental impact during implementation, assessing results and eliminating, reducing or offsetting harmful effects.(1) Notice C(88) 2510 to the Member States on monitoring compliance with public procurement rules in the case of projects and programmes financed by the Structural Funds and financial instruments (OJ C 22, 28.1.1989, p. 3).